DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

Claims 1-18 were originally presented having a filing date of 10 February 2021 and claiming priority to US Provisional Application 62/975,618 filed on 12 February 2020.
This is the first Office action on the merits. Claims 1-18 are currently pending.
Claim Objections
Claims 1-18 are objected to because of the following informalities:  
A.	The claims are replete with typos, especially no spaces between two separate words.  Appropriate correction is required.
B.	The phrase “vehicle, wherein the computing device is configured to identify one or more commuters boarding the vehicle by reading an unique code printed on their identification (ID)cards using a built-in camera, stop locations including longitude and latitude coordinates at where the vehicle stops to pick up or drop off the one or more commuters based on their assignments, and pickup and drop off times and store information related to the boarded commuters, the stop locations of the
vehicle, and pickup and drop off times” appear to delineate that the following information is extracted from a database by reading an unique code from an identification card using a built-in camera “stop locations including longitude and latitude coordinates at where the vehicle stops to pick up or drop off the one or more commuters based on their assignments, and pickup and drop off times and store information related to the boarded commuters, the stop locations of the vehicle, and pickup and drop off times.”  Therefore, the claim will be interpreted as such.  Appropriate correction is required to this effect.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without reciting significantly more. The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (January 7, 2019).
Step One: Does the Claim Fall Within a Statutory Category?
	Yes. Claim 1-8 are directed towards  a system for creating a route for a vehicle based on commuter assignments.  Claims 9-18 are directed towards a method for creating a route for a vehicle based on commuter assignments. 
Step Two A, Prong One: Is a Judicial Exception Recited?
Yes. In essence, the claims recite a method and a system for reading an ID card on a vehicle such as a bus with a built-in camera and using that ID to extract various information regarding an individual possessing the ID card including their intended destinations as well as other supporting information such as the time those destinations should be reached and then generating a route for the vehicle. These limitations, as drafted, are simple processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind. That is, nothing in the claim elements precludes the steps from practically being performed in the mind. The process of using an ID to extract information on the individual possessing the ID and then using this information to generate routes can be performed mentally without the use of one or more technological components. Thus, the claim recites a mental process or a method of organizing human activities (generating a route to be used for transporting individuals from one location to another location).
Step Two A, Prong Two:  Is the Abstract Idea Integrated into a Practical Application?
No. The technological elements recited in the claims, a server, a database, a computing device, a camera and a computer network do not integrate the abstract idea.  All of these elements are recited at a high level of generality (i.e. a means to store data and a means to transmit/receive data and perform repetitive calculations-i.e. generating a route).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Step Two B: Does the Claim Provide an Inventive Concept
As stated above, the technological elements are recited at a high level of generality and operate in a well-understood, routine and conventional manner.  Storing data using a computer as well as transmitting and receiving data is a standard computing function.  See Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)).
The step of generating a route is a form of perfomring a repetitive calculation which is a well-understood, routine and conventional computer activity.  See Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.").
Dependent Claims
The dependent claims are merely further defining the abstract idea by providing field of use limitations on transmitting and receiving data and are not adding anything to the abstract idea set forth in the independent claims such that the invention will amount to significantly more than the abstract idea.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Goldman-Shenhar (US 2017/0316533 A1), hereinafter referred to as “Goldman”, in view of Racah (US 9562785 B1), hereinafter referred to as “Racah”.
A system for creating a route for a vehicle based on commuter assignments, comprising: 
a server (see at least Goldman [0019] “autonomous vehicle transportation system 102”, “The system 102 may also include one or more backend server systems”) including at least one processor (see at least Goldman [0026] “The illustrated embodiment of the hardware platform 200 includes, without limitation: a processor architecture 202 having at least one processor device”, wherein the hardware platform 200 is utilized with the system 102 (see at least Goldman [0025])) and a memory in communication with the at least one processor (see at least Goldman [0026] “The illustrated embodiment of the hardware platform 200 includes… a suitable amount of memory 204), wherein the memory stores a set of instructions executable by the processor; 
a database in communication with the server (see at least Goldman [0026] “The illustrated embodiment of the hardware platform 200 includes… a data storage apparatus 206”), and 
a computing device securely and operatively positioned inside the vehicle (see at least Goldman [0025] “The various systems, devices, and components in the operating environment 100 may include or cooperate with computer-based or processor-based hardware. In this regard, FIG. 2 is a block diagram of an exemplary embodiment of a hardware platform 200 suitable for use in the operating environment 100 … Moreover, at least one instantiation of the hardware platform 200 (or something similar) can be deployed in each of the autonomous vehicles 104. The hardware platform 200 is implemented as a processor-based or computer-based device, system, or component that is designed, configured, and programmed to meet the needs of the particular system or subsystem.”), wherein the computing device is configured to identify one or more commuters boarding the vehicle by reading an unique code printed on their identification (ID) cards using a built-in camera (see at least Goldman [0030] “The user interface 210 may include or cooperate with various features to allow a user to interact with the hardware platform 200. Accordingly, the user interface 210 may include … a camera”, [0052] “the autonomous vehicle 104 may include an onboard security badge reader”), stop locations including longitude and latitude coordinates at where the vehicle stops to pick up or drop off the one or more commuters based on their assignments (see at least Goldman [0020] “The operating environment 100 can include any number of predefined vehicle pickup/drop-off locations (waypoint stops) that are known to the transportation system 102. Alternatively or additionally, the transportation system 102 can leverage GPS technology (and/or other position or location determination techniques or methodologies) to pick up passengers at any location and/or to leave passengers at any desired destination location… The ride request will typically include a username or user identifier for the passenger, and indicate the passenger's desired pickup location (or current GPS location), the desired destination location (which may identify a predefined vehicle stop and/or a user-specified passenger destination), and a desired pickup time. In some situations, the actual pickup location can be recognized or determined automatically by the system 102, or it might be known from historical data collected for the requesting user. Moreover, there can be more than one destination point or location conveyed in the ride request, such as a final destination point with one or more waypoint locations specified along the route.”), and pickup and drop off times (see at least Goldman [0020] “a desired pickup time”, [0044] “actual travel time to the destination”) and store information related to the boarded commuters, the stop locations of the vehicle, and pickup and drop off times (see at least [0036] “The user profile data for a given user can be stored in a cloud-based server maintained by the system 102, at one or more of the autonomous vehicles 104, at the user device(s) 106 associated with the user, or the like.”), 
wherein the computing device accesses the server via a network for transmitting the stored information (see at least Goldman [0024] “The communication network 112 provides and supports data connectivity between the various components and systems in the operating environment 100. In practice, the communication network 112 may be any digital or other communications network capable of transmitting messages or data between devices, systems, or components.”) related to the one or more commuters, the stop locations of the vehicle for picking up and dropping off the one or more commuters, and pickup and drop off times, 

Goldman does not teach but Racah teaches:
wherein the server is configured to perform the steps of: 
receiving and storing information related to the one or more commuters, the stop locations of the vehicle, and pickup and drop off times in real-time (see at least Racah column 1, lines 37-48 “In some embodiments, the present invention provides for a computer-implemented method that includes at least the following steps: electronically receiving, in real-time, by at least one specifically programmed computer processor, via at least one computer network, a plurality of electronic riding requests from a plurality of electronic computing devices operated by a plurality of ride-sharing requesting passengers; where each electronic riding request from each ride-sharing requesting passenger includes: an origin location data identifying a passenger-requested origin point, and a destination location data identifying a passenger-requested destination point”); 
identifying the sequence of stop locations of the vehicle based on the commuter assignments (see at least Racah column 10, lines 1-14 “In some embodiments, assigning a ride to an available vehicle includes at least one of the following activities: … (4) determining an order of pickups and drop offs”), and 
generating a route of the vehicle based on the received information related to the one or more commuters, the stop locations of the vehicle, and pickup and drop off times and the commuter assignments (see at least Racah column 10, lines 1-15 “In some embodiments, assigning a ride to an available vehicle includes at least one of the following activities: … (5) determining a route between pickup and drop off points”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goldman to include “wherein the server is configured to perform the steps of: receiving and storing information related to the one or more commuters, the stop locations of the vehicle, and pickup and drop off times in real-time; identifying the sequence of stop locations of the vehicle based on the commuter assignments, and generating a route of the vehicle based on the received information related to the one or more commuters, the stop locations of the vehicle, and pickup and drop off times and the commuter assignments” as disclosed in Racah. At the time the invention was filed, one of ordinary skill in the art would have been motivated to modify the invention to include this limitation in order to determine the most efficient and fastest route for a plurality of passengers using a plurality of vehicles (see at least Racah column 16, lines 12-22 “In some embodiments, the transportation methods of the present invention include: routing calculations to identify the fastest route from A to B on a map by determining routes between a plurality of possible virtual bus stops for a plurality of passengers transported by a plurality of vehicles, where the calculation can result in between 100-100,000 routing queries per calculation (e.g., but not limited to, 1,000; 5,000; 10,000, etc.), and where routing calculation is calculated in real-time (e.g., from nanoseconds to 20 seconds; from microseconds to 20 seconds, from milliseconds to 20 seconds; from 1 second to 20 seconds)”
Regarding claim 2, Goldman in view of Racah teaches the system of claim 1 as shown above. Racah further teaches wherein the server is further configured to update the route for the vehicle in real-time based on received updated information related to the one or more commuters, the stop locations of the vehicle, and pickup and drop off times and based on the commuter assignments after the initial route is generated (see at least Racah column 13, lines 38-42 “In some embodiments of the current invention, the computer transportation systems of present invention are configured to dynamically determine, in real time, the passenger route with the continuously updatable virtual bus stops by a combination of time duration and demand factors.”, column 19, lines 27-33 “For example, a detoured route with updated virtual bus stop(s) can be generated by the exemplary computer transportation system of the present invention after determining, utilizing the at least one routing algorithm that the detoured route would be sufficiently faster due to traffic over an original route, for example but not limited to, when using a longer route through a highway.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goldman to include “wherein the server is further configured to update the route for the vehicle in real-time based on received updated information related to the one or more commuters, the stop locations of the vehicle, and pickup and drop off times and based on the commuter assignments after the initial route is generated” as disclosed in Racah. At the time the invention was filed, one of ordinary skill in the art would have been motivated to modify the invention to include this limitation in order to update the route determination due to demand, route detours, and timeliness of the route (see at least Racah column 13, lines 38-42, column 19, lines 27-33).
Regarding claim 3, Goldman in view of Racah teaches the system of claim 1 as shown above. Racah further teaches that the system of claim 1 is implemented using a software service application (see at least Racah column 24, lines 53-57 “In some embodiments, the inventive computer transportation system offers/manages the cloud computing/architecture as, but not limiting to: infrastructure a service (IaaS), platform as a service (PaaS), and software as a service (SaaS).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goldman to include “implemented using a software service application” as disclosed in Racah. At the time the invention was filed, one of ordinary skill in the art would have been motivated to modify the invention to include this limitation in order to allow the system to be performed via cloud computing  with a large number of clients, i.e. many vehicles using the system (see at least Racah column 24, lines 40-54 “For purposes of the instant description, the terms “cloud,” “Internet cloud,” “cloud computing,” “cloud architecture,” and similar terms correspond to at least one of the following: (1) a large number of computers connected through a real-time communication network (e.g., Internet); (2) providing the ability to run a program or application on many connected computers (e.g., physical machines, virtual machines (VMs)) at the same time; (3) network-based services, which appear to be provided by real server hardware, and are in fact served up by virtual hardware (e.g., virtual servers), simulated by software running on one or more real machines (e.g., allowing to be moved around and scaled up (or down) on the fly without affecting the end user)”).
Regarding claim 4, Goldman in view of Racah teaches the system of claim 1 as shown above. Goldman further teaches wherein the unique code is at least any one of a two- dimensional graphical code, a barcode, and a quick response (QR) code that is printed on the ID card issued to the commuters (see at least Goldman [0022] “For example, the security and access system 108 can utilize any of the following, without limitation: security badges or cards; RFID tags; fingerprint scanners; bar code readers”).
Regarding claim 5, Goldman in view of Racah teaches the system of claim 1 as shown above. Goldman further teaches wherein the computing device is at least any one of a smartphone, a tablet (see at least Goldman [0030] “For example, the device-specific hardware, software, firmware, and features 208 will support … conventional personal computer functions and features if hardware platform 200 is realized as a laptop or tablet computer”), a personal digital assistant (PDA), a notebook, and a portable computing device.
Regarding claim 6, Goldman in view of Racah teaches the system of claim 1 as shown above. Goldman further teaches wherein the network is at least any one of Wi-Fi (see at least Goldman [0024] “The communication network 112 may also incorporate any sort of wireless or wired local and/or personal area networks, such as one or more IEEE 802.3, IEEE 802.16, and/or IEEE 802.11 networks (Wi-Fi)”), a cellular network (see at least Goldman [0024] “In various embodiments, the communication network 112 could also incorporate a wireless and/or wired telephone network, such as a cellular communications network”), a wireless local area network (WLAN), and a radio communication.
Regarding claim 7, Goldman in view of Racah teaches the system of claim 1 as shown above. Goldman further teaches wherein the database is configured to securely store the information related to the one or more commuters, the stop locations of the vehicle, and pickup and drop off times (see at least Goldman [0029] “The data storage apparatus 206 can be controlled in an appropriate manner to maintain and update one or more databases as needed to support the features described in more detail herein. For example, a database resident onboard the autonomous vehicle 104, onboard the user device 106, or resident at a cloud-based server system can be used to store user profile data for the registered users of the system 102.”).
Regarding claim 8, Goldman in view of Racah teaches the system of claim 1 as shown above. Goldman further teaches wherein the vehicle is at least any one of a school bus and a school van (see at least Goldman [0044] “In this regard, an autonomous vehicle 104 functioning as a public ride is akin to a mode of public transportation such as a bus line, a subway, or a shuttle having the freedom to drive any desired route.”, wherein the bus line could be a school bus line).
Regarding claim 9, this claim is substantially similar to claim 1 and is, therefore, rejected in the same manner as has been set forth above in the rejection of claim 1. 
Regarding claims 10 and 11, these claims are substantially similar to claim 2 and is, therefore, rejected in the same manner as has been set forth above in the rejection of claim 2. 
Regarding claim 12, Goldman in view of Racah teaches the method of claim 9 as shown above. Goldman further teaches wherein the computing device is configured to securely and operatively position inside the vehicle (see at least Goldman [0025] “The various systems, devices, and components in the operating environment 100 may include or cooperate with computer-based or processor-based hardware. In this regard, FIG. 2 is a block diagram of an exemplary embodiment of a hardware platform 200 suitable for use in the operating environment 100 … Moreover, at least one instantiation of the hardware platform 200 (or something similar) can be deployed in each of the autonomous vehicles 104.”)
Regarding claim 13, this claim is substantially similar to claim 3 and is, therefore, rejected in the same manner as has been set forth above in the rejection of claim 3. 
Regarding claim 14, this claim is substantially similar to claim 4 and is, therefore, rejected in the same manner as has been set forth above in the rejection of claim 4. 
Regarding claim 15, this claim is substantially similar to claim 5 and is, therefore, rejected in the same manner as has been set forth above in the rejection of claim 5. 
Regarding claim 16, this claim is substantially similar to claim 6 and is, therefore, rejected in the same manner as has been set forth above in the rejection of claim 6. 
Regarding claim 17, this claim is substantially similar to claim 7 and is, therefore, rejected in the same manner as has been set forth above in the rejection of claim 7. 
Regarding claim 18, this claim is substantially similar to claim 8 and is, therefore, rejected in the same manner as has been set forth above in the rejection of claim 8. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Horton (US 2020/0211140 A1) teaches a dynamic bus routing method. Sharma et al. (US 2019/0205813 A1) teaches a method and system for determining transportation service routes for vehicles. Mukherjee et al. (US 2017/0059334 A1) teaches a method for scheduling vehicles along routes in a transportation system. Skyer et al. (US 2014/0142996 A1) teaches a system for providing management of a transportation system on a computer system in which passenger credential data is loaded into a database and passenger identifying media is collected. Edakunni et al. (US 11127100 B2) teaches a system for real-time scheduling in a transportation system based upon a user criteria. McHugh et al. (US 2005/0219056 A1) teaches a method for tracking a plurality of bus riders including assigning each bus rider with a unique identifier upon boarding a bus. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN B WARD whose telephone number is (571)272-3947. The examiner can normally be reached Monday-Friday 8:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571)272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.B.W./Examiner, Art Unit 3667     

/VIVEK D KOPPIKAR/Supervisory Patent Examiner, Art Unit 3667      

November 5, 2022